DETAILED ACTION
	This action is responsive to 06/03/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 2, change “the second pixel circuit” to “the auxiliary pixel circuit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US Patent 10,707,281 B2), hereinafter Kuo, in view of Park et al. (US Pub. 2011/0102389), hereinafter Park.
Regarding claim 14, Kuo discloses a display apparatus (see figs. 8A and 8B) including a main display area (second display region DR2-see figs. 8A and 8B), a component area (first display region DR1-see figs. 8A and 8B), and a 20peripheral area (non-display region NDR-see figs. 8A-8B), the display apparatus comprising: a substrate (substrate 110-see fig. 1B); an auxiliary sub-pixel arranged in the component area on the substrate (first pixels P1-see fig. 8B); an auxiliary pixel circuit arranged in the peripheral area on the substrate (at least one first active element T1-see fig. 8B); a connection line connecting the auxiliary sub-pixel to the auxiliary pixel circuit (the first active elements T1 are electrically connected to the first pixels by connecting lines as shown in fig. 8B); 25an auxiliary scan line arranged in the peripheral area on the substrate and connected 55to the auxiliary pixel circuit (see, for example, figs. 1C-1D with description in [col. 4, ll. 59-67], which discloses first-group second signal lines SSL1 electrically connected to the first active elements T1 and a second driving circuit 130 (gate driver circuit-see [col. 3, ll. 43-45])); and an auxiliary scan driving circuit arranged in the peripheral area on the substrate and configured to output a scan signal to the auxiliary pixel circuit through the auxiliary scan line (i.e., gate driving circuit 130 (please, note that the gate driver circuit 130 is capable of generating scan signals for both pixels in the first and second display regions-see fig. and [col. 3, ll. 43-45]).

Park, in for example, fig. 5, illustrates a scan driving circuit having a plurality of stages (SRC1 to SRC4) and a plurality of dummy stages (DSRC1 to DSRC3) disposed between adjacent stages, wherein scan lines (SL1 to SL4) are each connected to a corresponding stage (see fig. 5 and [0079]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park with the invention of Kuo such that a dummy stage is disposed between adjacent shift registers of the scan driving circuit, which, as taught by Park, provides a carry signal to a corresponding stage of the stages (SRC1 to SRC4)-(see [0080]).
Regarding claim 15, Kuo discloses wherein the auxiliary scan line includes a first auxiliary scan line connected to the [[second]] auxiliary pixel circuit and a second auxiliary scan line 10connecting the first auxiliary scan line to an output line of the corresponding stage (see figs. 1C to 1D with description in [col. 4, ll. 59-67], which teach a first-group second signal line SSL1 electrically connected to the at least one first active element T1 and the second driving circuit  130 (i.e., connected to corresponding outline from gate driving circuit 130), and, as further shown in fig. 8B with description in [col. 10, ll. 34-36], each first active element T1 is connected to a corresponding first pixel P1 by a line or wiring (first auxiliary scan line) in a one-to-one manner).
Regarding claim 20, Kuo discloses further comprising: a main sub-pixel arranged in the main display area on the substrate (second pixels P2-see fig. 8B): 5a main pixel circuit arranged in the main display area on the substrate and connected to the main sub-pixel (second active elements T2 located in the second display region DR2 and electrically connected to the second pixels P2-see fig. 8B and [col. 3, ll. 30-35]); a main scan line arranged in the main display area on the substrate and connected to the main pixel circuit (second-group second signal lines SSL2, which are respectively electrically connected to a part of the second active elements T2 and the second driving circuit 130 (gate driving circuit for both the first and second pixels)); and a main scan driving circuit arranged in the peripheral area on the substrate and 10configured to output a scan signal to the main pixel circuit through the main scan line (i.e., the second driving circuit 130 serves as both a main and an auxiliary driving circuit for first pixels P1 and the second pixels P2).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Park and further in view of Jang et al. (US Patent 10,553,147), hereinafter Jang.
Regarding claim 16, Kuo in view of Park does not appear to expressly teach wherein each of the plurality of stages and the plurality of dummy stages includes a shift stage and an output buffer, and a size of the output buffers of the plurality of stages is proportional to a length of the second auxiliary scan 15line connected thereto.
Jang is relied upon to teach wherein each of the plurality of stages and the plurality of dummy stages includes a shift stage and an output buffer, and a size of the output buffers of the plurality of stages is proportional to a length of the second auxiliary scan 15line connected thereto (see, for example, [col. 1, ll. 27-34], which teaches that each gate driver IC comprises a shift register, and may comprise circuits and output buffers, for adjusting the output voltage of the shift register according to driving characteristics of the display panel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jang with the inventions of Kuo and Park by including an output buffer with each shift register stage, which, as taught by Jang, help in adjusting the output voltage of the shift register according to driving characteristics of the display panel (see [col. 1, ll. 27-34]).
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Park and further in view of Ka et al. (US Patent 10,769,994), hereinafter Ka.
Regarding claim 17, Kuo in view of Park does not appear to expressly teach wherein the second auxiliary scan line has bent portions.
Ka, in for example, fig. 5, illustrates scan lines, e.g., first scan line S1, extending in a first direction DR1, and may include first to third portions (S1a, S1b, and S1c) arranged to be bent or inclined to follow the shape of the display panel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ka with the inventions of Kuo and Park, by having scan lines with bent or inclined portions, as taught by Ka, based on the shape of the display panel (see, for example, [col. 18, ll. 44-55]).
Regarding claim 19, Ka is further relied upon to teach wherein the first auxiliary scan line and the 25second auxiliary scan line are arranged on different layers with an insulating layer interposed 56therebetween and connected through a contact hole formed in the insulating layer (see, for example, fig. 6 with description in [col. 21, ll. 5-37], wherein connecting lines (C1 to C3) connect portions of scan lines to respective scan drivers via contact holes, for example, in fig. 6, second connecting line C2 may be connected to connecting electrode CL through a contact hole formed through fourth and fifth insulation layers 150 and 160 in peripheral area PPA2, and may be electrically connected to first portion S2a of scan line S2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ka with the inventions of Kuo and Park, by forming the first and the second auxiliary lines on different insulating layers, and connecting them via a contact hole, as taught by Ka, which constitutes use of a known technique to improve similar devices (methods, or products) in the same way.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Park and further in view of Kim et al. (US Patent 10,909,930), hereinafter Kim.
Regarding claim 18, Kuo in view of Park does not appear to expressly teach further comprising a power supply line arranged in the peripheral area and including a region that overlaps the second auxiliary scan line.
Kim, in for example, fig. 4, [col. 2, ll. 13-16], and [col. 10, ll. 24-2431], teaches connection scan lines CSLi provided in a first non-display area NDA1, and driving voltage lines PLj overlapping the connection scan lines CSLi.
.
Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The current invention is directed to a display apparatus with an extended display area to display images even in a region where a component, which is an electronic element, is arranged.
The prior art of record fails to adequately disclose the combined features of the claimed invention (as in claims 1-13), particularly, the prior art of record fails to adequately disclose “A display apparatus including a main display area, a component area, and a peripheral area, the display apparatus comprising: 5a substrate; a plurality of first pixel circuits arranged in the main display area on the substrate; a plurality of main scan lines arranged in the main display area on the substrate and connected to the plurality of first pixel circuits; a plurality of second pixel circuits arranged in the peripheral area on the substrate; 10a plurality of auxiliary scan lines arranged in the peripheral area on the substrate and connected to the plurality of second pixel circuits; a first scan driving circuit arranged in the peripheral area on the substrate and configured to output a first scan signal to the plurality of first pixel circuits through the plurality of main scan lines; and 15a second scan driving circuit arranged in the peripheral area on the substrate and configured to output a second scan signal to the plurality of second pixel circuits through the plurality of auxiliary scan lines, wherein an output interval of the second scan signal is greater than an output interval of the first scan signal.”
Claims 2-13 depend from and further limit claim 1, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US Patent 11,227,538)-see figs. 1-12.
Liu et al. (US Pub. 2021/0248945)-see figs. 1-9.
Bian (US Pub. 2020/0098313)-teaches an OLED display having driving element groups (driving circuits) disposed in a first area for driving light-emitting elements in a second area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627